MEMORANDUM **
Celestino Ancelmo-Santos appeals from the 27-month sentence imposed following his guilty-plea conviction for illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ancelmo-Santos contends that the appeal waiver in his plea agreement does not *622preclude this appeal because: (1) it does not unambiguously prevent him from challenging the manner in which his sentence was imposed; and (2) his sentence is illegal. These contentions fail. See Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998); United States v. Schuman, 127 F.3d 815, 817 (9th Cir.1997). We therefore enforce the valid appeal waiver. See United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.